DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 23-26, 31-32 and 35-36 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/11/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 02/28/2019 and 04/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



With respect to claim 33, the claim recites the term “ladder-like” which is necessarily broader than the term “ladder” because it includes structures that are not ladders, but are like ladders. But it is unclear how similar, or in what ways a structure must be similar, to a ladder in order to be considered ladder-like. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-22, 27-30, 33 and 34 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent Application Publication 2016/0126520 Mizuno et al.
With respect to claim 19, Mizuno et al. teach a microporous membrane, wherein average membrane thickness is 6 to 10 µm, air resistance is 400 seconds or less (Mizuno et al.: Sections [0109] and [0110]).
Mizuno et al. teach the same microporous membrane, therefor, lacking of any clear distinction between the claimed microporous membrane and those disclosed by Mizuno et al., it would be inherent for the microporous membrane of Mizuno et al. to have air resistance variation (60 ºC) after a pressurization treatment under conditions of 60 ºC, 4 MPa, and 10 minutes is 148% or less: wherein Air resistance variation (60 ºC) =air resistance after the pressurization treatment at 60 ºC /air resistance prior to the pressurization treatment x 100. 

With respect to claim 20, Mizuno et al. teach the same microporous membrane, therefor, lacking of any clear distinction between the claimed microporous membrane and those disclosed by Mizuno et al., it would be inherent for the microporous membrane of Mizuno et al. to have said air resistance variation is 145% or less. 

With respect to claim 21, Mizuno et al. teach the same microporous membrane, therefor, lacking of any clear distinction between the claimed microporous membrane and those disclosed by Mizuno et al., it would be inherent for the microporous membrane of Mizuno et al. to have the air resistance variation (80 ºC) after a pressurization treatment under conditions of 80 ºC, 4 MPa, and 10 minutes is 200% or less: wherein air resistance variation (80 ºC) = air resistance after the pressurization treatment at 80 ºC/air resistance prior to the pressurization treatment x 100. 

With respect to claim 21, Mizuno et al. teach the same microporous membrane, therefor, lacking of any clear distinction between the claimed microporous membrane and those disclosed by Mizuno et al., it would be inherent for the microporous membrane of Mizuno et al. to have said air resistance variation (80 ºC) is 190% or less. 

With respect to claim 27, Mizuno et al. teach the same microporous membrane, therefor, lacking of any clear distinction between the claimed microporous membrane and those disclosed by Mizuno et al., it would be inherent for the microporous membrane of Mizuno et al. to have pin puncture strength corresponding to the membrane thickness of 12 µm is 4000 mN or more, 

With respect to claim 28, Mizuno et al. teach the microporous membrane, wherein at least one of the following is satisfied: the shutdown temperature is about 135-139 ºC (140 ºC or less) (Mizuno et al.: Tables 1-3; Examples 1-13).

With respect to claim 29, Mizuno et al. teach the microporous membrane, wherein average pore size is 0.1 µm (Mizuno et al.: Tables 1-3; Examples 9-10).

With respect to claim 30, Mizuno et al. teach the microporous membrane, comprising 2% or more of an ultra-high molecular weight polyethylene component having a weight average molecular weight of 1,000,000 or more (Mizuno et al.: Sections [0051] and [0052]).

With respect to claim 33, Mizuno et al. teach the microporous membrane, wherein a three-dimensional network structure in a micron region is observed on at least one surface of the microporous membrane (Mizuno et al.: Section [0073]).
Mizuno et al. teach the same microporous membrane with similar manufacturing steps, therefor, lacking of any clear distinction between the claimed microporous membrane and those disclosed by Mizuno et al., it would be inherent for the microporous membrane of Mizuno et al. to have formation of a hybrid structure of a ladder-like structure in a submicron region.

With respect to claim 34, Mizuno et al. teach a lithium ion secondary battery, wherein the microporous membrane is used. (Mizuno et al.: Section [0104]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,